Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10 February 2021 has been entered.  Claims 3, 6, and 15-16 have been cancelled and Claims 21-24 have been added. Claims 1-2, 4-5, 7-14, and 17-20 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every §112 rejection previously set forth in the Non-Final Office Action mailed 17 November 2020.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as outlined below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geller (US Patent Publication 2016/0229335).
Regarding claim 10, Geller discloses a method for controlling an indicator accessory for a vehicle, the method comprising: (¶9)

monitoring an operating condition of the vehicle, wherein the operating condition indicates at least one of 
selectively activating a light source disposed on the indicator accessory in response to the operating condition meeting an operation compliance requirement, wherein upon activation, the light source emits a compliance indication; and emitting the compliance indication from the light source outward from the vehicle. (¶35-36)

Regarding claim 23, Geller further discloses wherein the operation compliance requirement is a vehicle propulsion characteristic. (¶22, 28)

Claims 10 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nabbe et al (US Patent 10,053,001).
 Regarding claim 10, Nabbe discloses a method for controlling an indicator accessory for a vehicle, the method comprising: (abstract)
detecting a vehicle operating requirement for operation on a roadway; (C4 L57-59)
monitoring an operating condition of the vehicle, wherein the operating condition indicates at least one of 
selectively activating a light source disposed on the indicator accessory in response to the operating condition meeting an operation compliance requirement, 

Regarding claim 24, Nabbe further discloses wherein the operation compliance requirement is an autonomous vehicle operation condition. (C2 L54-60)

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 7, 9, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Geller (US Patent Publication 2016/0229335) in view of Roberts et al (US Patent 6,614,579).
Regarding claim 1, Geller discloses an accessory for a vehicle comprising: (abstract)
a light source configured to emit light and (¶35-36)
a controller in communication with the light source, wherein the controller is configured to: receive an indication of an operating condition of the vehicle; and (¶26, 28)
selectively activate the light source in response to the receipt of the indication of the operating condition of the vehicle, wherein the operating condition comprises at least one of an electric propulsion 

Geller discloses determining a vehicle operating condition, and activating a light to indicate the condition, however Geller does not appear to disclose a housing comprising a front surface configured to display a rearward directed field of view from a 

Roberts however teaches an accessory for a vehicle comprising: (abstract)
a housing comprising a front surface configured to display a rearward directed field of view from a vehicle and a rear surface directed in a forward operating direction of the vehicle; (C4 L60-67)
an at least partially light transmissive panel directed toward a front windscreen of the vehicle and in connection with the rear surface; (fig 9-10; C11 L1, 49-50)
a light source disposed in the housing proximate the light transmissive panel and configured to emit light through the at least partially light transmissive panel; and (fig 9-10; C11 L1, 49-50)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Geller with a housing comprising a front surface configured to display a rearward directed field of view from a vehicle and a rear surface directed in a forward operating direction of the vehicle; an at least partially light transmissive panel directed toward a front windscreen of the vehicle and in connection with the rear surface; a light source disposed in the housing proximate the light transmissive panel and configured to emit light through the at least partially light transmissive panel as 

Regarding claim 2, Geller further discloses wherein the controller is further in communication with a vehicle control module and is configured to receive an operation indication signal from the vehicle control module indicating the operating condition of the vehicle. (¶26, 28)

Regarding claim 4, Geller further discloses wherein the operating condition comprises an electric propulsion operation of a hybrid electric vehicle. (abstract)

Regarding claim 7, Geller appears to be silent as to an image sensor configured to capture image data of a scene proximate to the vehicle.

Roberts however teaches an image sensor configured to capture image data of a scene proximate to the vehicle. (fig 9-10; C11 L59-64)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Geller with an image sensor configured to capture image data of a scene proximate to the vehicle as taught by Roberts because the technique for improving a particular class of devices was part of the ordinary capabilities of a person 

Regarding claim 9, Geller further discloses wherein the operation compliance requirement comprises at least one of a vehicle propulsion characteristic, 

Regarding claim 17, Geller discloses an indication accessory for a vehicle comprising: (abstract)
a light source in connection with the accessory; and (¶35-36) 
a controller configured to: monitor an operating characteristic of the vehicle; (¶26, 28)
based on the operating characteristic, selectively activate the light source emitting a compliance indication from the vehicle in response to the operating characteristic conforming to the operation compliance requirement. (¶35-36)

Geller discloses determining a vehicle operating condition, and activating a light to indicate the condition, however Geller does not appear to disclose a housing comprising a front surface configured to display a rearward directed field of view from the vehicle and a rear surface directed in a forward operating direction of the vehicle; a light source configured to emit light from the rear surface of the housing.


a housing comprising a front surface configured to display a rearward directed field of view from the vehicle and a rear surface directed in a forward operating direction of the vehicle; (C4 L60-67)
a light source in connection with the accessory and configured to emit light from the rear surface of the housing; (fig 9-10; C11 L1, 49-50)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Geller with an indication accessory for a vehicle comprising: a housing comprising a front surface configured to display a rearward directed field of view from the vehicle and a rear surface directed in a forward operating direction of the vehicle; a light source in connection with the accessory and configured to emit light from the rear surface of the housing as taught by Roberts because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 18, Geller further disclose wherein the compliance requirement comprises at least one of a vehicle propulsion characteristic, 

Regarding claim 19, Geller further discloses wherein the controller is in communication with a vehicle control module and the operating characteristic is at least one of the vehicle propulsion characteristic 

Regarding claim 22, Geller further discloses wherein the light source is selectively activated further in response to the operating condition of the vehicle meeting an operation compliance requirement. (¶35-36)

Claims 1-2, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nabbe et al (US Patent 10,053,001) in view of Roberts et al (US Patent 6,614,579).
Regarding claim 1, Nabbe discloses discloses an accessory for a vehicle comprising: (abstract)
a light source configured to emit light and (C3 L17-23)
a controller in communication with the light source, wherein the controller is configured to: receive an indication of an operating condition of the vehicle; and (C10 L52-60)
selectively activate the light source in response to the receipt of the indication of the operating condition of the vehicle, wherein the operating condition comprises at least one of 



Roberts however teaches an accessory for a vehicle comprising: (abstract)
a housing comprising a front surface configured to display a rearward directed field of view from a vehicle and a rear surface directed in a forward operating direction of the vehicle; (C4 L60-67)
an at least partially light transmissive panel directed toward a front windscreen of the vehicle and in connection with the rear surface; (fig 9-10; C11 L1, 49-50)
a light source disposed in the housing proximate the light transmissive panel and configured to emit light through the at least partially light transmissive panel; and (fig 9-10; C11 L1, 49-50)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Nabbe with a housing comprising a front surface configured to display a rearward directed field of view from a vehicle and a rear surface directed in a forward operating direction of the vehicle; an at least partially light transmissive panel 

Regarding claim 2, Nabbe further discloses wherein the controller is further in communication with a vehicle control module and is configured to receive an operation indication signal from the vehicle control module indicating the operating condition of the vehicle. (C10 L52-60)

Regarding claim 5, Nabbe further discloses wherein the operating condition comprises an autonomous operation of the vehicle. (C2 L54-60)

Regarding claim 7, Nabbe discloses that the vehicle may be autonomous (abstract) but appears to silent as to the details of how the autonomous vehicle operates and thus is silent as to an image sensor configured to capture image data of a scene proximate to the vehicle.

Roberts however teaches an image sensor configured to capture image data of a scene proximate to the vehicle. (fig 9-10; C11 L59-64)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Nabbe with an image sensor configured to capture image data of a scene proximate to the vehicle as taught by Roberts because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Nabbe further discloses wherein the operation compliance requirement comprises at least one of 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Roberts or in the alternative over Nabbe in view of Roberts as applied to claim 7 above, and further in view of Singhal (US Patent Publication 2018/0372504).
Regarding claim 8, Geller and Nabbe appear to be silent as to process the image data and identify at least one roadway symbol.

Singhal however teaches process the image data and identify at least one roadway symbol. (¶37)

.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Geller or Nabbe as applied to claim 10 above, and further in view of Singhal et al (US Patent Publication 2018/0372504).
Regarding claim 11, Singhal teaches capturing image data with an image sensor in a region proximate to the vehicle. (¶37)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Geller or Nabbe with capturing image data with an image sensor in a region proximate to the vehicle as taught by Singhal because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, Singhal teaches identifying a roadway symbol based on the image data. (¶37)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Geller or Nabbe with identifying a roadway symbol based on the image data as taught by Singhal because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 13, Singhal teaches determining the operation compliance requirement based on the roadway symbol. (¶26, 37, 144)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Geller or Nabbe with determining the operation compliance requirement based on the roadway symbol as taught by Singhal because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Geller or Nabbe in view of Singhal as applied to claim 13 above, and further in view of Kaushik et al (US Patent Publication 2010/0169007)
Regarding claim 14, Geller discloses vehicles that are allowed to use HOV lanes by displaying a signal (¶33).

 Kaushik teaches wherein the operation compliance requirement is the vehicle occupancy requirement. (¶18, 77)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Geller or Nabbe with wherein the operation compliance requirement is the vehicle occupancy requirement as taught by Kaushik because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Roberts as applied to claim 17 above, and further in view of Kaushik et al (US Patent Publication 2010/0169007)
Regarding claim 20, Geller discloses vehicles that are allowed to use HOV lanes by displaying a signal (¶33).



It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Geller with a vehicle occupancy sensor configured to detect an occupancy of the vehicle, wherein: the operating characteristic is an occupancy, and the operation compliance requirement is the vehicle exceeding an occupancy threshold as taught by Kaushik because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Roberts as applied to claim 17 above, and further in view of Singhal et al (US Patent Publication 2018/0372504).
Regarding claim 21 Singhal teaches an imager configured to capture image data in a field of view proximate to the vehicle; wherein the controller is further configured to: process the image data and identify at least one roadway symbol; and (¶37)
determine an operation compliance requirement based on the roadway symbol. (¶26, 37, 144)

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669